Citation Nr: 1614056	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  07-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1958 to September 1978.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision by which the RO, in pertinent part, denied entitlement to service connection for a right knee disability and declined to reopen a claim of entitlement to service connection for a cervical spine disability.
 
In February 2011, the Board reopened the issue of entitlement to service connection for a cervical spine disability and remanded it along with the other issue on appeal to the RO for further development of the evidence.

In July 2013, the Board again remanded these matters for additional development.  
The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran reported having right knee pain in June 1958 in active service and examination of the right knee was normal at that time, and the March 1958 enlistment examination and November 1977 separation examination of the right knee was normal.     

2.  Symptoms of a right knee disability were not chronic in service and have not been continuous since service separation, and the current right knee disability to include arthritis did not manifest to a degree of 10 percent within a year of service separation. 
 
3.  The Veteran's current right knee disability to include arthritis first manifested many years after service separation and it not related to disease or injury or other event in active service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2005, February 2006, August 2010, and February 2011. 	 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence concerning the right knee disability.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the July 2010 Board hearing, the Veteran was assisted by an accredited representative. The undersigned Acting Veterans Law Judge explained the issues and questioned the Veteran about possible outstanding evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Veterans Law Judge who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error. 


Service Connection Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service treatment records show that upon enlistment examination in March 1958, examination of the right knee was normal.  A June 1958 service treatment record notes that the Veteran had an old injury to the right knee.  Examination of the knee was normal.  The impression was not too much objective evidence of any great difficulty.  He was prescribed a knee wrap.  An August 1968 periodic medical examination report reflects that the Veteran's lower extremities were evaluated as clinically normal.  A November 1975 periodic medical examination report reflects that the Veteran's lower extremities were evaluated as clinically normal.  On contemporaneous self-report of medical history, the Veteran denied any knee problems.  The examiner records a detailed history of all complaints and diagnosis, none of which include the right knee.  

A November 1977 retirement medical examination report reflects that the Veteran's lower extremities were evaluated as clinically normal.  There was a long list pertaining to the Veteran's significant medical history, with no reference to the Veteran's right knee.  On contemporaneous report of medical history, the Veteran denied knee problems.  The Veteran separated from active service in September 1978.  

Private orthopedic medical records dates from October 1994 to April 2001 are negative for complaints, symptoms, findings, or a diagnosis of a right knee disability.  

A March 1998 private clinical record notes that the Veteran reported chronic low back pain and pain between the shoulders.  There were various impressions, but no diagnosis of a right knee disability.  

A May 1999 private medical record notes that the Veteran complained of right knee pain all the time.  He was assessed with right knee pain.  

In October 2005, the Veteran submitted a claim for service connection for a right knee disability. 

In an undated statement from the Veteran, he asserts that his right knee was damaged in Okinawa in 1970 and he has continual pain in his knee.  

September 2006 to June 2007 private medical records note that the Veteran was seen for knee pain.  Impression included osteoarthritis.

A December 2009 VA medical record notes that the Veteran has a history of degenerative joint disease and chronic right knee pain.

A May 2010 private medical record reflects that the Veteran sought treatment for his right knee pain.  He thinks he first injured his knee in the 1970's and now has chronic severe pain accompanied by other symptoms.  No recent injury or trauma.   The impression was right knee probable chronic lateral compartmental chondral injury, subacute medial meniscus tear.  The doctor noted that the later injury was probably what has brought him to care after all these years.  

A June 2010 private surgery center record notes a preoperative diagnosis of medial meniscus tear, right knee.  Postoperative diagnoses of the right knee noted complex tear, posterior horn of medial meniscus, lateral meniscus fraying and tearing associated with grade IV degenerative changes of lateral femoral condyle, and extensive grade III lesion of trochlea.  

During the July 2010 Board hearing, the Veteran testified that while in Okinawa in 1970 he injured his right knee while moving equipment.  He stepped off the edge of a sidewalk and sprained his ankle and twisted his knee.  He was on crutches for about a month.  He asserts that he has had ongoing knee symptoms and has worn a right knee brace since that time and that his current right knee disability is related to the injury in service.  

A March 2011 VA joints examination report reflects that the VA examiner reviewed the claims file.  The Veteran stated the onset of his right knee condition was in 1970.  He fell off a sidewalk in Okinawa while carrying heavy gear.  He was put on crutches for an injury to the right ankle and right knee.  The knee has been bothering him over the years.  The diagnosis was right knee meniscus tear/chondromalacia status post arthroscopic debridement.   The VA examiner indicated that he could not opine regarding etiology without resorting to mere speculation because the one mention of the right knee was in June 1958, and there were no further documented visits for the right knee in service and no mention of a right knee disability in the separation medical examination report.

In a September 2013 VA medical opinion, the examiner noted a review of the electronic record.  With regard to the right knee, she discussed that a service treatment record noted on June 2, 1958,  "old injury to right knee, hurts with prolonged standing and walking."  The examination was normal.  The examiner pointed out that she did not know when the Veteran actually had a right knee injury, this was the only mention of a right knee condition (in June 1958), and the Veteran continued on throughout many years of service without any right knee problems and at retirement, he never mentioned any right knee problems.  Therefore, the VA examiner opined that it is less likely than not that a current right knee condition is the result of an injury or disease in active service.  

Initially, the Board finds that the evidence is against a finding of a chronic right knee disability in service.  A single notation of right knee pain in June 1958 with normal examination of the right knee does not amount to a chronic disability.  Service treatment records thereafter, to include a thorough retirement examination in 1977 are negative for any complaints, findings, or diagnosis of right knee disability.  Interestingly, while the Veteran's complaints pertaining to his lumbar spine and left shoulder were noted and addressed in various service treatment records in 1975 and in 1977, along with numerous other medical issues, they are completely void of any suggestion that the Veteran had complaints related to his right knee.  Further, arthritis was not indicated in service or within a year after discharge.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) and 38 C.F.R. § 3.303(b) is not warranted.

Also weighing against the claim is the September 2013 VA examiner's opinion that the Veteran's right knee disability is less likely than not the result of an injury or disease in service.  The VA examiner supported her conclusion with rationales based on the evidence of record, including the Veteran's statements, service medical records, and post service medical evidence that lacked any complaints, findings, or diagnosis of a right knee disability for more than 20 years after discharge from service.  This time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2015).  Furthermore, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that the September 2013 VA examiner's opinion provides probative evidence, as it was predicated upon a thorough, accurate review of the record, and are supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of medical opinion comes from its reasoning).  The Board finds the September 2013 VA examiner's opinion to be persuasive.  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a right knee disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The question of whether a right knee disability is related to service is not one that is subject to lay opinion as it requires medical expertise to identify the disability and provide an opinion as to etiology.

The only other evidence of record supporting the Veteran's claim are his own lay statements.  Even though his statements claim continuity of symptomatology since service, that history is substantially rebutted by the absence of complaints of ongoing symptoms of a right knee disability until an October 1993 private medical record and a May 1999 private medical record, respectively.  At that time, the Veteran never asserted that his right knee symptoms had their onset in service, or had been ongoing since discharge from active service.  It wasn't until his claim for VA benefits in 2005 (for the right knee) that he asserted that the right knee condition had its onset in or was otherwise related to service.  Therefore, the Board finds that the more recent statements regarding the right knee disability being present for a longer period are less credible and do not show that it is at least as likely as not that there was a continuity of symptomatology since service.  The VA examiner's opinion is more persuasive and the Veteran has not submitted any contrary competent evidence.

In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed right knee disability on appeal.  Diagnosing a right knee disability, to include arthritis, is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  Therefore, any opinion by the Veteran regarding etiology is not competent because he does not have the training to opine on that medical issue.

Accordingly, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for a right knee disability.  The preponderance of the evidence is against a finding that a right knee disability was incurred in service.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.  


REMAND

Additional development is necessary before the Board can proceed on the merits of the claim for service connection for a cervical spine disability.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  As part of the duty to assist, VA will make as many requests as necessary to obtain relevant service medical records.  VA will end its efforts to obtain service medical records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2015).  

During the July 2010 Board hearing, the Veteran testified that he hurt his neck in a car wreck, twisting his neck and that he was in the hospital in Mainz, Germany (7th Airborne) in Breckenridge Hospital.  He thought it was in 1960.   He testified that he was in traction for three weeks and that he wore a cast for about three to six months.  The Veteran's representative clarified that the injury was at Wiesbaden Air Base and that the Veteran went to the Army facility, Breckenridge at Mainz.  The Veteran testified that he had symptoms of pain since service in his cervical spine.  The Veteran's statements and the service treatment records show that the in-service hospitalization was in March or April 1961.  

Review of the record shows that the AOJ conducted a search for the Veteran's inpatient or clinical records from the Army Hospital in Wiesbaden Army Base dated from March to April 1961.  Following a negative PIES request, the AOJ issued a Formal Finding of Unavailability in April 2011 which indicated that the treatment records from 1961 from Wiesbaden, Germany were not available.  However, the Veteran contends that he was hospitalized at the Breckinridge hospital in Mainz, Germany, which was an Army Hospital.  See the Veteran's statements dated in May 2011, June 2011, August 2011, and April 2013.  

It does not appear that VA requested copies of any service clinical, inpatient, or hospital records from the Breckinridge Army hospital in Mainz, Germany dated in March and/or April 1961.  The AOJ should conduct a search for these records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(3).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, this matter is REMANDED for the following action:
 
1.  Contact the appropriate service department, including the National Personnel Records Center, and conduct a search for the Veteran's service clinical/inpatient/hospital records from the Breckinridge Army hospital in Mainz, Germany dated in March and April 1961 showing treatment for a cervical spine injury.  Incorporate any such records in the Veteran's claims file. 

2.  Readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


